GRONER, C. J.
This is an appeal from a decree against appellants directing payment of the proceeds of certain bonds of the insolvent District National Bank which had been pledged by the bank to secure deposits of Canal Zone money-order funds. The bill alleges that the pledge was invalid, that the sale of the bonds and collection of the proceeds were illegal, and that such proceeds are a trust fund for the benefit of the creditors of the bank and as such recoverable from the defendants.
The answer asserts that the pledge was valid and that the bonds were lawfully in the possession of the Secretary of War.
The material facts shown here are in all respects identical with those in Inland Waterways Corp. et al. v. Hardee, Receiver, 69 App.D.C. 268, 100 F.2d 678, decided today, and the disposition of that case controls this.
Affirmed.